UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6343


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

J. HAROLD SMITH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:85-cr-00166-GRA-1)


Submitted:    June 22, 2009                 Decided:   June 30, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Harold Smith, Appellant Pro Se. William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           J. Harold Smith appeals the district court’s orders

denying his motion for transcripts at the Government’s expense

and denying reconsideration of that order.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Smith, No. 8:85-cr-00166-GRA-1 (D.S.C. Sept. 9, 2008; Feb. 12,

2009).     We   also   deny   Smith’s       motion   to   appoint   counsel   and

dispense   with    oral   argument      because       the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2